NETERER, District Judge
(after stating the facts as above).  If the act of the officers was not an unlawful invasion of the premises of the defendant, the motion must be denied. The description of the premises of' the defendant I think is sufficient. Actual location upon the ground, sufficient to enable the identity of the premises, is sufficient in the absence of particular description. In the absence of other controlling circumstances, U. S. v. Myers (D. C.) 287 F. 260, would be persuasive. In the instant case the officers found in the house “several dozen pints, half pints, and gallon glass containers, all having a small amount of distilled spirits.”
Section 21, tit. 2, Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138½jj), provides : “Any room * * * where intoxicating liquor is * * * kept * * * in violation of this [act] * * * is * * * declared to be a common nuisance * • •"
This place, with the bottles and containers of intoxicating liquor, “bore the aspect of a common nuisance.” The defendant being upon the premises, in the possession of a ten-gallon keg of distilled spirits, *149he was violating the law, and under the circumstances disclosed, the search was not unreasonable, and within the inhibitions of the constitutional provisions. Sayers v. U. S. (C. C. A. This Circuit, Oct. 20, 1924) 2 F. (2d) 146.
The motion to suppress is denied.